IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


ERNEST E. LIGGETT AND MARILYN           : No. 108 WAL 2015
KOSTIK LIGGETT (IN THEIR                :
INDIVIDUAL AND OWNERSHIP                :
CAPACITY WITH ALPHA FINANCIAL           : Petition for Allowance of Appeal from the
MORTGAGE, INC., BROWNSVILLE             : Order of the Commonwealth Court
GROUP, LTD, MANOR INVESTMENTS,          :
LTD AND REDSTONE GROUP),                :
                                        :
                  Petitioners           :
                                        :
                                        :
           v.                           :
                                        :
                                        :
TAX CLAIM BUREAU FAYETTE                :
COUNTY, PENNSYLVANIA,                   :
                                        :
                  Respondent            :


                                    ORDER


PER CURIAM

     AND NOW, this 4th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.